In an action to recover damages for personal injuries, plaintiff obtained a verdict of $1,500 and appeals from the judgment entered thereon, on the ground of inadequacy. Judgment reversed on the facts and a new trial granted, costs to appellant to abide the event, unless within twenty days after entry of the order hereon the respondent stipulate to increase the verdict to the sum of $2,500, in which event the judgment, as so increased, is unanimously affirmed, without costs. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.